SIMMS, Vice Chief Justice,
specially concurring:
I agree with the majority that incarceration is not a ground for adoption without consent under § 60.6, and I concur in its reversal of this action for that reason. I cannot agree with the majority’s additional holding, however, that Justus’ monthly stipend should have been ignored by the trial court in figuring his ability to contribute to the child’s support.
The majority finds that because this $25.00 a month was a gift, rather than an enforceable claim, it was not a resource to be considered. This reasoning, however, would apply to every parent and would create a host of new problems in the area of child support, for very few adults have an enforceable claim for their next month’s income. There is no justification for limiting judicial consideration of parental income to sums for which a lawsuit would lie, rather than the totality of resources available regardless of the source.
I do agree with the majority, however, that Justus’ failure to support was not “wilful” under the statute. But, it is the negligible amount of the income, not its source which takes the failure outside the statute.
The income is simply not sufficient to afford any meaningful contribution toward the child’s support. Justus’ “financial ability” under the statute is virtually non-existent. This was, therefore, not a proper case to grant a petition for adoption without consent based on allegations of wilful failure to support.
Confusions pop up in this case because the action was brought for a reason other than what the statute is about. The parties, the trial court, and the members of this *145Court, in their varied opinions, have all recognized that this action is about whether a parent who has been convicted of heinous crimes and will spend most, if not all, of his life in prison loses certain rights to his child so that he cannot block an adoption sought by the other parent.
There is no statute tailored to these circumstances which would authorize adoption without Justus’ consent. The action was therefore brought under the support provision of § 60.6 only because, like the proverbial mountain — it’s there.
All parents have the legal duty to support their children and § 60.6 could, in a proper case, be invoked against any parent, imprisoned or free.
But all parents are also entitled to invoke defenses against the reach of the statute which requires a “wilful” failure to contribute as ordered or according to financial ability. This is the same standard used for determining questions of indirect contempt for failure to comply with an order of support. Those actions are also based on the recognition that failure to comply must be “wilful” and that it is a defense to be unable to comply in a meaningful way. See, e.g., Standifer v. Standifer, 192 Okl. 669, 138 P.2d 825 (1943).
The trial court spoke of appellant’s failure to send “one thin dime” for the child, but that would have been only an empty gesture. One dime a month would have been of absolutely no assistance in supporting the child and would mock the purpose of support statutes.
It goes without saying that there is considerable room for debate about the dollar figure which, under any particular facts, would show an inability to contribute or comply, as opposed to simply a diminished ability which would still require some contribution. Nevertheless, there clearly is a point at which reasonable men would agree that a parent’s income is so limited that any meaningful contribution cannot be made. Additionally, that to require a payment of a portion of that limited resource, such as a dime a month, simply to stave off this type of action or a contempt proceeding celebrates form over substance.
If a father who was not in prison was able to garner monthly resources of only $25, would he be subject to the sanction of losing his children under § 60.6? I do not believe so, for in such a case we would undoubtedly find the failure was not wilful.
The fact of appellant’s incarceration does not offer an “extra” reason for allowing adoption of his child for, as the majority correctly holds, incarceration is not a ground for adoption without consent. If it is to become one, that decision and its boundaries must be made by the legislature, not this Court.